Citation Nr: 1633627	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  14-02 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1949 to April 1953.  The Veteran died in August 2011, and the appellant is claiming VA benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  During the pendency of the appeal, jurisdiction was transferred to the VA Regional Office (RO) in Phoenix, Arizona.

The Appellant testified at a March 2016 Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Governing law provides that DIC benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 2014).

To be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits, the appellant must be a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death. 38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.50(b)(1).  The appellant must also have lived with the Veteran continuously from the date of the marriage to the date of the Veteran's death except, as provided in 38 C.F.R. § 3.53(a), where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and the claimant cannot have remarried since the death of the Veteran and after September 19, 1962, or lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  Id.; 38 C.F.R. § 3.53, 3.55 (2015).  These criteria are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).

In a June 1996 Application for Pension, the Veteran stated that he had been divorced from L.H. in 1965 in Santa Ana, California.  In a February 2003 Improved Pension Eligibility Verification Report, the Veteran stated that he was not married.  The Veteran's original death certificate indicated that the Veteran was divorced at the time of his death, as was reported by his daughter.  In October 2014, the appellant had the Veteran's death certificate amended to state that he had been married to her at the time of his death.  This amendment was based on an affidavit from the appellant.  

In an April 2012 VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse, the appellant stated that her relationship to the Veteran was that of "surviving spouse."  She also indicated that her marriage to the Veteran ended in divorce on March 2, 1967 in Orange County, California.  She stated that she and the Veteran "were only divorced because the state of California required it before they would offer any help for care of the minor children in this marriage."  She indicated that there was never any reconciliation or remarriage.

In February 2014, the appellant was afforded a RO hearing before a decision review officer (DRO).  The appellant testified that the Veteran was hospitalized in 1967 and she was unable to work at the time, so she applied to the state of California to help support their children.  She stated that the state made her fill out papers to say she was going to get a divorce, with a year wait, or interlocutory period, after filing the papers.  She stated that as far as she knew she never finished any paperwork to make the divorce final.  The appellant stated that the divorce took place in Orange County, California.  She also stated that neither she nor the Veteran had remarried.  The appellant testified to the same details during the March 2016 Board hearing.

Given the appellant's conflicting statements, the Board finds that a remand is needed to attempt to obtain a copy of any relevant divorce or separation documents from 1965 to 1967 from the appropriate court in Orange County, California.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

Obtain and associate with the claims file any legal documents relevant to the appellant's filing for divorce or separation from the appropriate court in Orange County, California from 1965 to 1967.  All attempts to obtain these records should be documented in the claims file.  If the records are determined to be unavailable, that should be noted in the record.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




